DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 10/11/2021.
	Claims 1, 5-20 are currently pending and presented for examination.
Response to Arguments
Applicant’s remarks and amendments filed on 10/11/2021 with respect to prior art rejection have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Claim objection is withdrawn since claims 2-4 have been canceled. 

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 5, 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hu et al. (US Pub. No.: US 2017/0285363 A1).
	Regarding claim 1, Hu et al. discloses a camera module (Para 42; lens driving device disposed in a camera, a cell phone, a tablet PC) comprising:
        a lens ( Para 42; carry and drive a lens ); 
        a first magnet ( Fig. 1; Para 55; pair of electromagnetic driving parts D21 on the frame 40 in the X direction) arranged on a first side face of a mobile body including the lens;
       a second magnet (Fig. 1; Para 55; pair of electromagnetic driving parts D22 on the frame 40 in the Y direction) arranged on a second side face of the mobile body that intersects the first side face on which the first magnet is arranged;
           a first coil portion  (Para 50; coil 21 correspond to a face of the electromagnetic driving part D21) arranged at a position facing the first magnet and configured to move the first magnet in a first direction (Para 54; To correct the lens and its optical axis O to the right position, a current is supplied to the second coils C21 positioned in the X direction, and electromagnetic induction occurs between the second coils C21 and the respective second electromagnetic driving parts D21 (driving magnets), so that the second electromagnetic driving parts D21 and the frame 40 are moved along the X direction with respect to the substrate 50 and the base 20.) ; 
22 positioned in the Y direction, electromagnetic induction occurs between the second coils C22 and the respective second electromagnetic driving parts D22 (driving magnets), so that the second electromagnetic driving parts D22 and the frame 40 are moved along the Y direction with respect to the substrate 50 and the base 20.; wherein Y direction is perpendicular to X direction (intersects X direction) ) ; 
       a first magnetic sensor arranged near the second magnet and configured to detect a position of the second magnet in the first direction as a first detection direction (Para 51;   two magnetic field sensing elements are respectively mounted on two sides of the substrate 50 extending in the X and Y directions; the sensing element mounted on side of the substrate 50 extend in the X direction can be considered as first magnet sensor) ;           a second magnetic sensor arranged near the first magnet and configured to detect a  position of the first magnet in the second direction as a second detection direction ( Para 51; two magnetic field sensing elements are respectively mounted on two sides of the substrate 50 extending in the X and Y directions; the sensing element mounted on side of the substrate 50 extend in the Y direction can be considered as second  magnet sensor) ;
a first driver configured to move the first magnet by driving the first coil portion on a basis of the position of the second magnet detected by the first magnetic sensor ( Para 40 is impacted by an external force and the optical axis O of the lens is displaced with respect to the substrate 50 (and the base 20), the horizontal displacement (parallel to the XY plane) between the frame 40 and the substrate 50 can be detected by the magnetic field sensing elements on the substrate 50, and the amount of deviation of the of the optical axis O can thus be determined. To correct the lens and its optical axis O to the right position, a current is supplied to the second coils C21 positioned in the X direction, and electromagnetic induction occurs between the second coils C21 and the respective second electromagnetic driving parts D21 (driving magnets), so that the second electromagnetic driving parts D21 and the frame 40 are moved along the X direction with respect to the substrate 50 and the base 20);
and a second driver configured to move the second magnet by driving the second coil portion on a basis of the position of the first magnet detected by the second magnetic sensor ( Para 54; when a current is supplied to the second coils C22 positioned in the Y direction, electromagnetic induction occurs between the second coils C22 and the respective second electromagnetic driving parts D22 (driving magnets), so that the second electromagnetic driving parts D22 and the frame 40 are moved along the Y direction with respect to the substrate 50 and the base 20. ) .
      Regarding claim 5, Hu et al. discloses the camera module according to claim 1, wherein the first direction is a direction perpendicular to an optical axis of the lens (Fig. 1; Para 54, 63; To correct the lens and its optical axis O to the right position, a current is supplied to the second coils C21 positioned in the X direction, and electromagnetic induction occurs between the second coils C21 and the respective second 21 (driving magnets), so that the second electromagnetic driving parts D21 and the frame 40 are moved along the X direction with respect to the substrate 50 and the base 20; wherein x direction is perpendicular to optical axis ( Z direction)), and the second direction is a direction perpendicular to the optical axis and the first direction ( Para 54; when a current is supplied to the second coils C22 positioned in the Y direction, electromagnetic induction occurs between the second coils C22 and the respective second electromagnetic driving parts D22 (driving magnets), so that the second electromagnetic driving parts D22 and the frame 40 are moved along the Y direction with respect to the substrate 50 and the base 20; wherein Y direction is perpendicular to optical axis (Z direction)). 
	Regarding claim 20, Hu et al. discloses the camera module according to claim 1, comprising an image sensor under the lens (Para 44; the base opening 22 faces an image sensing element below it. Thus, the lens can capture light from the outside through the top casing opening 12, and the image sensing element can receive a light signal from the lens through the base opening 22 and convert the light signal into an electronic signal.) , the image sensor being electrically coupled to a circuit board (Para 50; Fig. 2; substrate 50 is a flexible printed circuit board; wherein after substrate 50 disposed on the base, the image sensing element  connects on the substrate since image sensing element is located below  opening 22) .





Allowable Subject Matter
Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  
           regarding claim 6,  none of the prior art discloses “ the first direction is a direction parallel to an optical axis of the lens, and the second direction is a direction perpendicular to the optical axis” in combination of other limitation in the claim. 
Regarding 7, none of the prior art discloses  “the camera module according to claim 3, wherein the first magnetic sensor includes two magneto-electric transducers arranged along the second direction, and wherein the camera module further comprises a first position detection signal generator configured to output a first position detection signal indicating the position of the first magnet on a basis of at least one of a sum signal of, a difference signal between, and a ratio signal between two magnetic field direction signals respectively output by the two magneto-electric transducers” in combination of other limitation in the claim. 
	Regarding claim 8, none of the prior art discloses “wherein the second magnetic sensor includes two magneto-electric
transducers arranged along the first direction, and wherein the camera module further comprises a second position detection signal generator configured to output a second position detection signal indicating the position of the second magnet on a basis of at least one of a sum signal of, a difference signal between, and a ratio signal between two magnetic field detection signals respectively output by the two magneto-electric transducers” in combination of other limitation in the claim. 
	Claim 9, 11, 12, 14, 15, 16 are objected to as being dependent from claim 7.
	Claim 10, 13 is objected to as being dependent from claim 8.
Claims 17-19 are allowed.
Regarding claim 17, Yuge discloses a camera module (Para 28; Fig. 1; digital camera 10) comprising: 
a lens (Para 28-32; lens unit 100 includes a first lens group 111,  a second lens group 112, a third lens group 113);
a magnet Para 36-37; first magnets 11 and 12; second magnets 17 and 18; wherein the first magnets 11 and 12 are attached to a frame 41 of the movable body 4 on a side closer to the object being photographed, and the second magnets 17 and 18 are attached to the frame 41 of the movable body 4 on a side closer to the image sensor 120.)  mounted on a mobile body including the lens (Fig. 5;  Par 35; a movable body 4 which holds the third lens group 113 and a shutter unit 6); 
a coil portion including two coils arranged near the magnet ( Para 36; Two coils 15 and 16), 
a magnetic sensor configured to detect a position of the magnet in one direction (Para 41-42; hall element 13; the second magnet 17 faces the object-facing side of the hall element 13) ; and
 However, none of the prior art discloses “ the coils being spaced apart from each other along one direction, being arranged such that a winding axis of each of the coils faces a direction perpendicular to the one direction, and moving the magnet in the direction perpendicular to the one direction; driver configured to drive the coil portion such that the two coils respectively generate magnetic fields having opposite polarities with respect to the magnetic sensor” in combination of other limitation in the claim. 
Claims 18 and 19 are allowed as being dependent from claim 17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on Monday -Friday 8:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696